UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED September30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 000-24487 MIPS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0322161 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 1225 CHARLESTON ROAD, MOUNTAIN VIEW, CA 94043-1353 (Address of principal executive offices) Registrant’s telephone number, including area code: (650)567-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer¨Accelerated filerxNon-accelerated filer¨ Indicate by check mark whether the registrant is a Shell Company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of October 31, 2007, the number of outstanding shares of the registrant’s common stock, $0.001 par value, was 43,895,550. PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Condensed Consolidated Statements of Cash Flows Notes to Condensed Consolidated Financial Statements Item2. Management’s Discussion and Analysis of Results of Operations and Financial Condition Item3. Quantitative and Qualitative Disclosures About Market Risk Item4. Controls and Procedures PART II – OTHER INFORMATION Item1. Legal Proceedings Item1A Risk Factors Item 4. Submission of Matters to a Vote of Security Holders Item6. Exhibits Signatures PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS MIPS TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September30, 2007 June30, 2007 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 17,586 $ 119,039 Marketable investments — 25,845 Accounts receivable, net 21,762 5,212 Prepaid expenses and other current assets 18,710 2,472 Total current assets 58,058 152,568 Equipment, furniture and property, net 15,636 5,781 Goodwill 112,357 565 Intangible assets, net 33,875 3,369 Other assets 31,717 12,579 $ 251,643 $ 174,862 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 3,767 $ 503 Accrued liabilities 50,371 16,118 Short-term debt 21,717 — Deferred revenue 4,829 2,633 Total current liabilities 80,684 19,254 Long-term liabilities 19,400 5,726 100,084 24,980 Stockholders’ equity: Common stock 43 43 Preferred stock — — Additional paid-in capital 244,902 240,444 Accumulated other comprehensive income 4,422 435 Accumulated deficit (97,808 ) (91,040 ) Total stockholders’ equity 151,559 149,882 $ 251,643 $ 174,862 See accompanying notes. 1 Table of Contents MIPS TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended September30, 2007 2006 Revenue: Royalties $ 10,519 $ 11,207 Contract revenue 11,633 8,343 Total revenue 22,152 19,550 Costs and expenses: Cost of contract revenue 3,324 337 Research and development 9,013 7,774 Sales and marketing 5,586 4,871 General and administrative 7,009 4,311 Acquired in-process research and development 5,440 — Total costs and expenses 30,372 17,293 Operating income (loss) (8,220 ) 2,257 Other income, net 494 1,429 Income (loss) before income taxes (7,726 ) 3,686 Provision (benefit) for income taxes (695 ) 1,363 Net income (loss) $ (7,031 ) $ 2,323 Net income (loss) per basic share $ (0.16 ) $ 0.05 Net income (loss) per diluted share $ (0.16 ) $ 0.05 Shares used in computing basic net income (loss) pershare 43,766 43,461 Shares used in computing diluted net income (loss) per share 43,766 45,101 See accompanying notes. 2 Table of Contents MIPS TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended September30, 2007 2006 Operating activities: Net income (loss) $ (7,031 ) $ 2,323 Adjustments to reconcile net income (loss) to net cash provided by (used in ) operating activities: Depreciation 828 485 Amortization of intangible assets 1,265 291 Stock-based compensation 2,390 2,063 Acquired in-process research and development 5,440 — Other non-cash charges — (211 ) Changes in operating assets and liabilities: Accounts receivable (777 ) (969 ) Prepaid expenses and other current assets 503 368 Other assets 2,397 (3,139 ) Accounts payable 413 (1,196 ) Accrued compensation (2,010 ) 1,724 Other current accrued liabilities 1,149 1,768 Income tax payable (6,021 ) 516 Deferred revenue 83 237 Long-term liabilities 414 2,013 Net cash provided by (used in) operating activities (957 ) 6,273 Investing activities: Purchases of marketable investments — (9,789 ) Proceeds from sale of marketable investments 25,940 10,000 Capital expenditures (432 ) (2,745 ) Acquisition of Chipidea Microelectronica, S.A. net of cash acquired (120,547 ) — Restricted cash (27,173 ) — Net cash used in investing activities (122,212 ) (2,534 ) Financing activities: Net proceeds from issuance of common stock 1,857 258 Proceeds from short-term debt 20,693 — Capitalized debt issuance costs (860 ) — Repayments of capital lease obligations (54 ) — Net cash provided by financing activities 21,636 258 Effect of exchange rate on cash 80 27 Net increase (decrease) in cash and cash equivalents (101,453 ) 4,024 Cash and cash equivalents, beginning of period 119,039 101,481 Cash and cash equivalents, end of period $ 17,586 $ 105,505 Supplemental disclosures of cash transaction: Income taxes paid 598 866 Interest paid 179 — See accompanying notes. 3 Table of Contents MIPS TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—UNAUDITED Note 1. Description of Business and Basis of Presentation. MIPS Technologies, Inc. is a leading supplier of intellectual property (IP) to the global semiconductor industry.Our technology solutions include the high-performance MIPS architecture and related embedded processor cores, which are broadly used in markets such as digital entertainment, wired and wireless communications and networking, office automation, security, microcontrollers, and automotive.With the acquisition of Chipidea Microelectrónica S.A. (Chipidea) on August27, 2007, we have become the leading supplier of IP to semiconductor companies for analog and mixed signal devices. Following the acquisition of Chipidea we are organized in two business groups, the Processor Business Group (PBG) and the Analog Business Group (ABG).The PBG provides industry-standard processor architectures and cores for digital consumer and business applications.The ABG includes the Chipidea operation and provides analog and mixed-signal IP that produces cost-efficient System-on Chip (SOC) applications and turnkey solutions. Basis of Presentation.The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire fiscal year. In our opinion, the condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for each interim period shown. The condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (SEC) applicable to interim financial information. Certain information and footnote disclosures included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in these interim statements as allowed by such SEC rules and regulations. The balance sheet at June30, 2007 has been derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. However, we believe that the disclosures are adequate to make the information presented not misleading. The unaudited condensed consolidated financial statements included in this Form 10-Q should be read in conjunction with the audited consolidated financial statements and related notes for the fiscal year ended June30, 2007, included in our 2007 Annual Report on Form 10-K. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results inevitably will differ from those estimates, and such differences may be material to the financial statements. Revenue Recognition. Royalty Revenue We classify all revenue that involves the sale of a licensee’s products as royalty revenue. Royalty revenue is recognized in the quarter in which a report is received from a licensee detailing the shipments of products incorporating ourIP components, which is generally in the quarter following the sale of the licensee’s product to its customer. Royalties are calculated either as a percentage of the revenue received by the seller on sales of such products or on a per unit basis. We periodically engage a third party to perform royalty audits of our licensees, and if these audits indicate any over- or under-reported royalties, we account for the results when they are identified. Contract Revenue Processor Business Group We derive revenue from license fees for the transfer of proven and reusable IP components or from engineering services. We enter into licensing agreements that provide licensees the right to incorporate ourIP components in their products with terms and conditions that have historically varied by licensee. Revenue earned under contracts with our licensees is classified as either contract revenue or royalties. We recognize revenue in accordance with Staff Accounting Bulletin (SAB) No.104, Revenue Recognition (SAB 104), and for multiple deliverable arrangements we follow the guidance in EITF 00-21, Revenue Arrangements with Multiple Deliverables, to determine whether there is more than one unit of accounting. To the extent that the deliverables are separable into multiple units of accounting, we then allocate the total fee on such arrangements to the individual units of accounting using the residual method. We then recognize revenue for each unit of accounting depending on the nature of the deliverable(s) comprising the unit of accounting (following SAB No.104). 4 Table of Contents We derive revenue from license fees for currently available technology or from engineering services for technology under development. Each of these types of contracts includes a nonexclusive license for the underlying IP. Fees for contracts for currently available technology include: license fees relating to ourIP, including processor designs; maintenance and support, typically for one year; and royalties payable following the sale by our licensees of products incorporating the licensed technology. Generally, our customers pay us a single upfront fee that covers the license and first year maintenance and support. Our deliverables in these arrangements include (a)processor designs and related IP and (b)maintenance and support. The license for our IP, which includes processor designs, has standalone value and can be used by the licensee without maintenance and support. Further, objective and reliable evidence of fair value exists for maintenance and support based on specified renewal rates. Accordingly, (a)license fees and (b)maintenance and support fees are each treated as separate units of accounting. Total upfront fees are allocated to the license of processor designs and related IP and maintenance and support using the residual method. Designs and related IP are initially delivered followed by maintenance and support. Objective and reliable evidence of the fair value exists for maintenance and support. However, no such evidence of fair value exists for processor designs and related IP. Consistent with the residual method, the amount of consideration allocated to processor designs and related IP equals the total arrangement consideration less the fair value of maintenance and support, which is based on specified renewal rates. Following the guidance in SAB No.104, fees for or allocated to licenses to currently available technology are recorded as revenue upon the execution of the license agreement when there is persuasive evidence of an arrangement, fees are fixed or determinable, delivery has occurred and collectibility is reasonably assured. We assess the credit worthiness of each customer when a transaction under the agreement occurs. If collectibility is not considered reasonably assured, revenue is recognized when the fee is collected. Other than maintenance and support, there is no continuing obligation under these arrangements after delivery of the IP. Contracts relating to technology under development also can involve delivery of a license to IP, including processor designs. However, in these arrangements we undertake best-efforts engineering services intended to further the development of certain technology that has yet to be developed into a final processor design. Rather than paying an upfront fee to license completed technology, customers in these arrangements pay us milestone fees as we perform the engineering services. If the development work results in completed technology in the form of a processor design and related IP, the customer is granted a license to such completed technology at no additional fee. These contracts typically include the purchase of first year maintenance and support commencing upon the completion of a processor design and related IP for an additional fee, which fee is equal to the renewal rate specified in the arrangement. The licensee is also obligated to pay us royalties following the sale by our licensee of products incorporating the licensed technology. We continue to own the IP that we develop and we retain the fees for engineering services regardless of whether the work performed results in a completed processor design.We develop IP with intent to license it to multiple customers.Our cost of development of such IP significantly exceeds the license revenue from a particular customer arrangement.Costs incurred with respect to internally developed technology and engineering services are included in research and development expenses, as they are not directly related to any particular licensee, license agreement, or license fees. Fees for engineering services in contracts for technology under development, which contracts are performed on a best efforts basis, are recognized as revenue as services are performed subsequent to the execution of the arrangement; however, we limit the amount of revenue recognized to the aggregate amount received or currently due pursuant to the milestone terms. As engineering activities are best-efforts and at-risk and because the customer must pay an additional fee for the first year of maintenance and support if the activities are successful, the maintenance and support is a contingent deliverable that is not accounted for upfront under contracts relating to technology under development. Analog Business Group License agreements provide for the performance of engineering services involving design and development of customized analog and mixed signal IP from basic building blocks to complete subsystems, including the development of new IP or configuring existing IP to customer’s specifications.Fees are determined based on a number of factors including direct cost and the value of the underlying technology.We expect to earn gross margins for each agreement.We recognize revenue from these arrangements under Statement of Position (SOP) No. 81-1, Accounting for Performance of Construction-Type and Certain Production-Type Contracts (SOP 81-1), for licensing of new IP development or configuration of existing IP to a customer’s specification.Revenue is recognized on a percentage of completion basis from the signing of the license and design agreement through silicon validation for new IP development and through the completion of all outstanding obligations for configuration of existing IP.The amount of revenue recognized is based on the total license fees under the license agreement and the percentage of completion is measured by the actual costs incurred to date on the project compared to the total estimated project cost. Revenue is recognized only when collectibility is probable. The estimates of project costs are based on the IP specifications and prior experience of the same or similar IP development and are reviewed and updated regularly by management.Under the percentage of completion method, provisions for estimated losses on uncompleted contracts are recognized in the period in which the likelihood of such losses is determined.Licensing of existing IP that does not require any configuration is recognized upon delivery of the IP and when all other revenue recognition criteria under SAB 104 have been met.Direct costs incurred in the design and development of the IP under these arrangements is included in cost of contract revenue. 5 Table of Contents Maintenance and Support Certain arrangements in the PBG and ABG also include maintenance and support obligation. Under such arrangements, we provide unspecified upgrades, bug fixes and technical support. No other upgrades, products or other post-contract support are provided. These arrangements are renewable annually by the customer. Maintenance and support revenue is recognized at its fair value ratably over the period during which the obligation exists, typically 12 months. The fair value of any maintenance and support obligation is established based on the specified renewal rate for such support and maintenance. Maintenance and support revenue is included in contract revenue in the statement of operations. Accounts Receivable.Accounts receivable includes amounts billed and currently due from customers, and unbilled costs and accrued profits primarily related to revenues on contracts that have been recognized for accounting purposes under the percentage of completion method but have not yet been billed to customers.As we recognize those revenues, we reflect appropriate amounts of milestone payments and progress payments as an offset to the related receivables balance.At September 30, 2007, approximately $4.6 million in unbilled accounts receivable was included inaccounts receivable, net on the balance sheet. Equipment, Furniture and Property.Equipment, furniture and property are stated at cost and depreciation, which includes the amortization of assets under capital leases, is computed using the straight-line method. Useful lives of generallythree years are used for equipment and furniture, and useful lives of up to fifty years are used for buildings. Leasehold improvements are depreciated over the shorter of the remaining life of the improvement or the terms of the related leases. Reclassifications.Certain balances in our fiscal 2007 consolidated financial statements have been reclassified to conform to the presentation in fiscal 2008. Stock-Based Compensation. We account for stock-based compensation in accordance with Statement of Financial Accounting Standards (SFAS) No.123 (revised 2004) Share-Based Payment (SFAS 123R). Compensation cost recognized during the three-month periods ended September30, 2007 and 2006, includes: (a)compensation cost for all share-based payments granted prior to, but not yet vested as of July1, 2005, based on the grant date fair value estimated in accordance with the original provisions of SFAS123 amortized on an accelerated basis over the options’ vesting period, and (b)compensation cost for all share-based payments granted subsequent to July1, 2005, based on the grant-date fair value estimated in accordance with the provisions of SFAS 123R amortized on a straight-line basis over the options’ vesting period. The following table shows total stock-based employee compensation expense (see Note 9, “Stock-Based Compensation” for types of stock-based employee arrangements) included in the condensed consolidated statement of operations for the three-month periods ended September30, 2007 and 2006 (in thousands): Three Months Ended September30, 2007 2006 Costs and expenses: Research and development $ 833 $ 789 Sales and marketing 662 566 General and administrative 895 708 Total stock-based compensation expense $ 2,390 $ 2,063 There was no capitalized stock-based employee compensation cost as of September30, 2007 or 2006. There were no material recognized tax benefits during the first quarter of either fiscal 2008 or fiscal 2007. For restricted common stock issued at discounted prices, we recognize compensation expense over the vesting period for the difference between the exercise or purchase price and the fair market value on the measurement date. Total compensation expense recognized in our financial statements for restricted stock awards was $35,000 for both the three-month period ended September30, 2007 and September30, 2006. 6 Table of Contents Note 2. Computation of Earnings Per Share Earnings per Share.We follow the provisions of SFAS No.128, Earnings per Share (SFAS128). SFAS 128 requires the presentation of basic and fully diluted earnings per share. Basic earnings per share is computed by dividing income available to common stockholders by the weighted average number of common shares that were outstanding during the period. Diluted earnings per share is computed giving effect to all dilutive potential common shares that were outstanding for any periods presented in these financial statements. The following table sets forth the computation of basic and diluted earnings per share (in thousands, except per share amounts): Three Months Ended September30, 2007 2006 Numerator: Net income (loss) $ (7,031 ) $ 2,323 Denominator: Weighted-average shares of common stock outstanding 43,796 43,521 Less: Weighted-average shares subject to repurchase (30 ) (60 ) Shares used in computing basic net income (loss) per share 43,766 43,461 Basic net income (loss) per share $ (0.16 ) $ 0.05 Shares used in computing diluted net income (loss) per share 43,766 45,101 Net income (loss) per diluted share $ (0.16 ) $ 0.05 Potentially dilutive securities excluded from net income per diluted share because they are anti-dilutive — 9,191 Note 3. Comprehensive Income (Loss) Total comprehensive income (loss) includes net income (loss) and other comprehensive income, which primarily comprises unrealized gains and losses from foreign currency adjustments. Total comprehensive loss for the first three months of fiscal 2008 was $3.0 million and total comprehensive income for the comparable period in the prior year was $2.5 million. Note 4. Acquisition On August27, 2007, we completed the acquisition of Chipidea Microelectronica S.A., a privately held supplier of analog and mixed signal intellectual property based in Lisbon, Portugal.We acquired all of the outstanding stock of Chipidea for$147 million in cash, including$14.7 million held in escrow to satisfy indemnification claims that may arise. Payment of $12.5 million of the total consideration, which is dueto certain shareholders, is contingent upon their continued employment with us over the next two years.Therefore, this consideration will be recorded as compensation expense over the period during which it is earned.In addition, we have agreed to issueup to 610,687 shares of common stock of MIPS (or, at MIPS’ election, cash in an amount equal to the value of such shares at the time such shares are required to be issued) in February 2009, if certain revenue targets are achieved in calendar years 2007 and 2008. The value of the shares, if issued, will be added to the purchase price of the acquisition and recorded as goodwill. Furthermore, we have agreed to pay to the former shareholders of Chipidea up to a maximum of 1.2million Euro in cash (approximately $1.7 million at September 30, 2007), if Chipidea receives a certain grant from the Portuguese government on or before June 30, 2008. In the event that the grant from the Portuguese government is received, we will record the payment as goodwill. We acquired Chipidea to position ourselves as a leading independent supplier of analog and mixed signal IP for wireless, digital consumer and connectivity markets. The acquisition allows us to utilize our existing business model while growing the base of products we offer to the same set of customers. In addition, with the acquisition of Chipidea, we gain a strong team of analog and mixed signal designers for the development of commercial analog and mixed signal IP. 7 Table of Contents Preliminary Purchase Price Allocation.The transaction was accounted for as a purchase in accordance with Statement of Financial Accounting Standards No.141, Business Combinations (SFAS 141); therefore, Chipidea’s tangible assets and identifiable intangible assets have been valued based on their estimated fair value on the acquisition date as set forth below. The estimates and assumptions that we made are subject to change upon the finalization of the valuation of certain liabilities, intangible assets, property, and estimated useful lives of certain intangible assets.The preliminary purchase price of $136.8 million includes the cash paid of $147 million and the acquisition costs of $2.3 million less the contingent payment to employees of $12.5 million, and was allocated as follows (in thousands): Cash and Investments $ 1,566 Accounts receivable 15,458 Fixed Assets 9,841 Other current assets 1,401 Intangible assets 30,510 In-process research and development 5,440 Goodwill 107,243 Other long term assets 8,303 Short term debt (968 ) Accounts payable and other current liabilities (28,653 ) Deferred revenue (2,280 ) Deferred taxes (8,694 ) Long term liabilities (2,355 ) Total purchase price $ 136,812 Intangible Assets.In performing our preliminary purchase price allocation in order to determine the valuation of the purchased intangible assets, we considered, among other factors, our intention for future use of acquired assets, analyses of historical financial performance and estimates of the future performance of Chipidea’s products.The fair value of intangible assets was determined by using an income approach which was based on estimates and assumptions provided by management. The rates utilized to discount net cash flows to their present values were based on our weighted average cost of capital and ranged from 14% to 20%. These discount rates were determined after consideration of our rate of return on debt capital and equity and the weighted average return on invested capital. The following table sets forth the components of intangible assets and related useful lives (in thousands): Fair Value Useful life Developed and core technology $ 15,050 3 to 15 years Customer relationships and backlog 13,360 1 to 7 years Other 2,100 3 to 4 years Total intangible assets $ 30,510 Developed and core technology, which comprise products that have reached technological feasibility, includes products in most of Chipidea’s product lines. The amortization of developed and core technology assets will be recorded as cost of contract revenue.Customer relationships and backlog represent the underlying relationships with Chipidea’s installed customer base and open customer purchase orders at the date of acquisition.The amortization of customer relationships will be recorded as sales and marketing expenses and the amortization of backlog assets will be recorded as cost of contract revenue.The weighted average amortization period of the intangible assets is approximately 4.2 years. Acquired In-Process Research and Development.We expensed acquired in-process research and development (IPR&D) upon acquisition as it represents incomplete Chipidea research and development projects that had not reached technological feasibility and had no alternative future use as of the date of our acquisition. Technological feasibility is established when an enterprise has completed all planning, designing, coding, and testing activities that are necessary to establish that a product can be produced to meet its design specifications including functions, features, and technical performance requirements.The value assigned to IPR&Dwas $5.4 million and determined based on an analysis of data provided by Chipidea concerning developmental products, their stage of development, the time and resources needed to complete them, target markets, their expected income and net cash flow generating ability and associated risks. The principal projects at acquisition date were extensions of existing technologies for several analog IP cores. We incurred post-acquisition cost of approximately $455,000 during the first quarter of fiscal 2008 for these projects and estimate that additional investment of approximately $3.5 million in research and development will be required during fiscal 2008 and 2009 to complete them. 8 Table of Contents Goodwill.Goodwill of $107.2 million represented the excess of the purchase price over the fair value of the net tangible and intangible sets acquired. As stated, the acquisition allows us to utilize our existing business model while growing the base of products we offer to the same set of customers. In addition, with the acquisition of Chipidea, we gain a strong team of analog and mixed signal designers for the development of commercial analog and mixed signal IP.These factors significantly contributed to the determination of the purchase price and the recognition of goodwill.Goodwill is not being amortized but will be reviewed annually for impairment or more frequently if impairment indicators arise, in accordance with SFAS No.142, Goodwill and Other Intangible Assets. Goodwill has been assigned to the ABG and is not expected to be deductible for tax purposes.Additionally, goodwill is subject to foreign exchange translation adjustments as the functional currency of Chipidea is the Euro. Deferred Revenue.In connection with the preliminary purchase price allocation, we have estimated the fair value of deferred revenue related to development and support obligations assumed from Chipidea in connection with the acquisition. The estimated fair value of the obligations was determined utilizing a cost build-up approach. The cost build-up approach determines fair value by estimating the costs relating to fulfilling the obligations plus a normal profit margin. As a result, in allocating the purchase price, we recorded an adjustment to reduce the carrying value of Chipidea’s deferred revenue to $2.3 million, which represents our estimate of the fair value of the obligation assumed. Contingent Consideration.In connection with the acquisition, Chipidea made certain representations and warranties to us, and Chipidea’s former shareholders agreed to indemnify us against damages which might arise from a breach of those representations and warranties. Under the terms of the acquisition, the former Chipidea shareholders set aside $14.7 million of cash consideration for payment of indemnification claims made by us. Accordingly, a liability for this contingent cash consideration has been recorded in accrued liabilities and this amount has been considered in the purchase price.Under the terms of the acquisition, this amount has been set aside in an escrow account and is recorded in prepaids and other current assets and is scheduled to be released on the one year anniversary of the acquisition date. Deferred Compensation.Payment of approximately $12.5 million to certain shareholders is contingent upon their continued employment with us.These payments are due 12 months and 24 months from the acquisition date.This consideration will be recorded as compensation expense as earned, and the liability will be recorded in accrued compensation.A restricted cash account has been established for the funding of this payment and is recorded in other assets. Proforma financial information. The results of operations of Chipidea have been included in our consolidated financial statements subsequent to the date of acquisition. The financial information in the table below summarizes the combined results of operations of MIPS and Chipidea, on a pro forma basis, as though the companies had been combined as of the beginning of each of the periods presented (in thousands, except per share data): Three months ended September 30, 2007 2006 Total pro forma revenues $ 27,275 $ 23,782 Pro forma net income (loss) (9,019 ) 1,229 Pro forma net income (loss)per share - basic and diluted $ (0.21 ) $ 0.03 Reported net income (loss) (7,031 ) 2,323 Reported net income (loss)per share - basic and diluted $ (0.16 ) $ 0.05 The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the merger had taken place at the beginning of each of the periods presented. The pro forma financial information for fiscal 2007 includes merger related expenses of $126,000 recorded by Chipidea and a charge of $5.4 million for IPR&D.Chipidea’s functional currency is the Euro and its financial statements have been translated into dollars in each period presented. 9 Table of Contents Note 5. Purchased Intangible Assets and Goodwill Purchased Intangible Assets.All of our purchased intangible assets, except goodwill, are subject to amortization. Purchased intangible assets subject to amortization consisted of the following as of September30, 2007 and June30, 2007 (in thousands): September30, 2007 June30, 2007 Gross Carrying Value Accumulated Amortization Net Carrying Value Gross Carrying Value Accumulated Amortization Net Carrying Value Developed and core technology $ 21,744 $ (4,307 ) $ 17,437 $ 6,062 $ (3,645 ) $ 2,417 Customer relationships and backlog 15,230 (966 ) 14,264 1,310 (400 ) 910 Other 2,298 (124 ) 2,174 110 (68 ) 42 Purchased intangible assets $ 39,272 $ (5,397 ) $ 33,875 $ 7,482 $ (4,113 ) $ 3,369 The estimated future amortization expense of purchased intangible assets as of September30, 2007 is approximately $8.8 million, $8.5 million, $7.7 million, $4.6 million and $1.4 million for the remaining nine months of fiscal 2008 and for fiscal years 2009, 2010, 2011 and 2012 respectively, and approximately $2.8 million for years following fiscal 2012.The future amortization expense will be subject to foreign currency fluctuations as the Chipidea intangible assets are recorded in Euro. Amortization expense for purchased intangible assets was $1.3 million in the first quarter of fiscal 2008 and $291,000 in the first quarter of fiscal 2007. The balance at September 30, 2007, included $15.7 million, $13.4 million, and $2.2 million of developed and core technology, customer relationships and backlog, and other intangibles, respectively, from the acquisition of Chipidea, with estimated useful lives of 3 to 15 years, 1 to 7 years, and 3 to4 years, respectively. Goodwill. Goodwill as allocated to our segments as of September 30, 2007, consisted of the following (in thousands): Processor Business Group Analog Business Group Total Balance at June 30, 2007 $ 565 — $ 565 Additions (Chipidea) — 107,243 107,243 Currency translation adjustment — 4,549 4,549 Balance at September 30, 2007 $ 565 $ 111,792 $ 112,357 Note 6. Short-term Debt The components of short-term debt areas follows (in thousands): September 30, 2007 Creditagreement 20,000 Bank lines of credit 1,635 Other 82 $ 21,717 10 Table of Contents Revolving Credit Agreement.On August 24, 2007, we entered into a $35 million Revolving Credit Agreement (Credit Agreement) with a syndicate of several banks and other financial institutions, and Jefferies Finance, LLC, as the administrative agent. Funds available under the CreditAgreementwere being used to fund the acquisition of Chipidea, as well as for general corporate and working capital purposes. In connection with the Credit Agreement, we incurred $860,000 of underwriting fees,expenses andadministration fees. We deferred these fees as loan origination fees and they will be amortized over the estimated life of the Credit Agreement and recorded as other expense. In addition, we are required to pay a facility fee of 1%of the aggregate principal amount of the revolving commitment outstanding under the Credit Agreement as of October 31, 2007. This amount is payable on November 6, 2007.We are required to pay an additional facility fee of 1%of the aggregate principal amount of the revolving commitment outstanding under the Credit Agreement on December 10, 2007. At September 30, 2007, borrowings of $20 million were outstanding under the Credit Agreement. Borrowings under the Credit Agreement bear interest at a rate equal to an applicable margin plus, at our option, either (a)a base rate determined by reference to the higher of (1)the United States prime rate and (2)the federal funds rate plus 0.5% or (b)a LIBOR rate, for a term period of one, two, three or six months, determined by reference to the costs of funds for deposits for the interest period relevant to such borrowing, adjusted for certain additional costs.We can elect to convert an existing interest calculation method at our discretion.The applicable margin for borrowings under the Credit Agreement is 1.25% with respect to base rate borrowings and 2.25% with respect to LIBOR borrowings. At September30, 2007, the base rate was 9.0% and the LIBOR rate was 5.1875%. We elected the LIBOR method for determining the interest rate for the outstanding $20 million.Interest is payable on a monthly basis. We are required to pay a commitment fee to the lenders with respect to any unutilized commitments under the Credit Agreement. The commitment fee on the Credit Agreement is 0.375%per annum and is due quarterly. We may voluntarily reduce the amount committed under the Credit Agreement on a permanent basis. Principal amounts outstanding under the Credit Agreement are due and payable in full on August 22, 2008. The Credit Agreement contains certain customary representations and warranties, affirmative and negative covenants, and events of default, including the requirement that we maintain, for the trailing twelve months, and reportedon a quarterly basis, a leverage ratio (as defined in the Credit Agreement) of no greater than 3.5 to 1.0. All obligations under the Credit Agreement, and the guarantees of those obligations, are secured by substantially all our assets, subject to certain exceptions. We were in compliance with all covenants relating to the Credit Agreement as of September 30, 2007. Bank Lines of Credit We havebank line of credit agreements with several Portuguese banks with total available credit of approximately $2.4 million at September 30, 2007. The interest rates on these agreements range from 5.741% to 6.491% and the agreements have expiration dates ranging from October 12, 2007 to December 28, 2007, with automatic renewal provisions for additional 90-day periods. As of September 30, 2007, we have outstanding borrowings of $1.6 million and available credit of $800,000 under these agreements. Other. We have a non-interest bearing loan with a Portuguese governmental agency of approximately $76,000. As of September 30, 2007, we have entered into letters of credit of approximately $2.5 million with various financial institutions in Portugal, Belgium and Norway in association with certain building leases and government grants. Note 7. Other Income, Net The components of interest and other income, net are as follows (in thousands): Three months ended September 30, 2007 2006 Interest income $ 1,049 $ 1,498 Interest expense (186 ) — Other (369 ) (69 ) Total interest and other income, net $ 494 $ 1,429 11 Table of Contents Note 8. Equipment, Furniture and Property The components of equipment, furniture and property are as follows (in thousands): September 30, 2007 June 30, 2007 Equipment $ 16,925 $ 15,473 Land and buildings 7,820 — Furniture and fixtures 4,116 2,678 28,861 18,151 Accumulated depreciation and amortization (13,225 ) (12,370 ) Equipment, furniture and property, net $ 15,636 $ 5,781 Note 9.Prepaid Expenses and Other Current and Long-Term Assets The components of prepaid expenses and other current assets are as follows (in thousands): September 30, 2007 June 30, 2007 Short-term restricted cash $ 14,754 $ — Other prepaid expenses and other assets 3,956 2,472 $ 18,710 $ 2,472 The components of other long-term assets are as follows (in thousands): September 30, 2007 June 30, 2007 Long-term restricted cash $ 13,992 $ 264 Long-term deferred tax asset 191 — Investments in other companies 4,453 4,463 Long-term computer aided design licenses 9,759 4,474 Cash surrender value 2,376 2,310 Other long-term assets 1,018 1,068 $ 31,717 $ 12,579 Note 10.Accrued and Long-Term Liabilities The components of accrued liabilities are as follows (in thousands): September 30, 2007 June 30, 2007 Accrued compensation and employee-related expenses $ 10,360 $ 6,848 Income taxes payable (977 ) 2,195 Payable to Chipidea shareholders 14,754 — Capital lease obligations 7,587 — Other accrued liabilities 18,647 7,075 $ 50,371 $ 16,118 Income taxes payable has a negative balance due to the benefit recorded for the first fiscal quarter of 2008. The components of long-term liabilities are as follows (in thousands): September 30, 2007 June 30, 2007 Deferred compensation $ 2,966 $ 2,298 Long-term deferred tax liability 7,846 — Long-term income tax liability 4,886 — Other long-term liabilities 3,702 3,428 $ 19,400 $ 5,726 12 Table of Contents Note 11. Commitments and Contingencies Purchase Commitments with Suppliers We have outstanding purchase orders for ongoing operations of approximately $6.9 million as of September30, 2007. Payments of these obligations are subject to the provision of services or products. Litigation AderivativeactionentitledIn re MIPS Technologies, Inc. Derivative Litigation, Case No. C-06-06699-RMW,ispending inthe United States District Court for the Northern District of Californiaagainst certain current and former MIPS officers and directors and MIPS as a nominal defendant. The complaint in the actionalleges that the individual defendants breached their fiduciary duties and violated California and federal securities laws as a result of, among other things, purported backdating of stock option grants, insider trading and the dissemination of false financial statements. Plaintiffseeks to recover,purportedly on behalf of MIPS, unspecified monetary damages, corporate governance changes, equitable and injunctive relief, and fees and costs. A motion to dismiss the consolidated complaintis pending.It is not known when or on what basis the action will be resolved. From time to time, we receive communications from third parties asserting patent or other rights allegedly covering our products and technologies. Based upon our evaluation, we may take no action or we may seek to obtain a license, redesign an accused product or technology, initiate a formal proceeding with the appropriate agency (e.g., the U.S. Patent and Trademark Office) and/or initiate litigation. There can be no assurance in any given case that a license will be available on terms we consider reasonable or that litigation can be avoided if we desire to do so. If litigation does ensue, the adverse third party will likely seek damages (potentially including treble damages) and may seek an injunction against the sale of our products that incorporate allegedly infringed intellectual property or against the operation of our business as presently conducted, which could result in our having to stop the sale of some of our products or to increase the costs of selling some of our products. Such lawsuits could also damage our reputation. The award of damages, including material royalty payments, or the entry of an injunction against the sale of some or all of our products, could have a material adverse affect on us. Even if we were to initiate litigation, such action could be extremely expensive and time-consuming and could have a material adverse effect on us. We cannot assure you that litigation related to our intellectual property rights or the intellectual property rights of others can always be avoided or successfully concluded. Even if we were to prevail, any litigation could be costly and time-consuming and would divert the attention of our management and key personnel from our business operations, which could have a material adverse effect on us. Note12. Stock-Based Compensation Activity under our Stock Option Plans for the three months ended September 30, 2007 is summarized as follows: Number of Shares Weighted Average ExercisePrice Weighted Average Remaining Contractual Life Aggregate IntrinsicValue (inthousands) Outstanding at July1, 2007 13,830,478 $ 7.39 Options granted 1,515,463 $ 7.86 Options exercised (299,229 ) $ 6.30 Options cancelled (89,655 ) $ 12.10 Outstanding at September30, 2007 14,957,057 $ 7.44 5.14 $ 22,194 Exercisable at September30, 2007 10,821,681 $ 7.55 4.73 $ 18,499 Aggregate intrinsic value represents the value of our closing stock price on the last trading day of the period in excess of the exercise price multiplied by the number of options outstanding or exercisable. The intrinsic value of options exercised represents the value of our closing stock price on the exercise date in excess of the exercise price multiplied by the number of options exercised. The total intrinsic value of options exercised for the three months ended September 30, 2007 and 2006 was $841,000 and $149,000. 13 Table of Contents Nonvested share activity under our Stock Options Plans for the three months ended September30, 2007 is summarized as follows: Non-vested Numberof Shares WeightedAverage Grant-Date Fair Value Nonvested balance at July1, 2007 60,000 $ 4.72 Vested (30,000 ) $ 4.72 Nonvested balance at September30, 2007 30,000 $ 4.72 As of September30, 2007, $123,000 of total unrecognized compensation costs related to nonvested awards is expected to be recognized over a weighted average period of 0.9 years. The fair value of shares vested during the first three months of fiscal 2008 was $206,000. Grant Date Fair Values.The weighted average fair value has been estimated at the date of grant using a Black-Scholes option-pricing model. The following are significant weighted average assumptions used for estimating the fair value of the activity under our stock option plans: EmployeeStockOptions Employee Stock Purchase Plan Three Months EndedSeptember30, Three Months EndedSeptember30, 2007 2006 2007 2006 Expected life (in years) 4.2 4.2 0.73 — Risk-free interest rate 4.36 % 4.86 % 4.07 % — Expected volatility 0.51 0.65 0.36 — Dividend yield 0.00 % 0.00 % 0.00 % — Grant date fair value $ 3.55 $ 3.57 $ 2.26 — There were no shares granted under our stock purchase plan during the first quarter of fiscal 2008.Our current purchase period began on August 6, 2007 and will end on April 30, 2008.There were no employee stock purchases in fiscal 2007. Note 13. Income Taxes We recorded an income tax benefit of $695,000 for the three-month period ended September 30, 2007 and a provision of $1.4 million for the comparable period in fiscal 2007. Our estimated annual effective income tax rate, before discrete items, of 52% for fiscal 2008 primarily consists of U.S. federal and state taxes and foreign taxes on income earned in certain foreign jurisdictions and withholding taxes, and foreign taxes related to Chipidea, offset in part by the availability of certain foreign tax credits and general business tax credits. The actual tax rate of 9% for the first three-month period ended September 30, 2007 differs from the estimated annual effective tax rate of 52% due to discrete items recorded during the period, primarily the tax impact of the acquired in-process research and development expense of $5,440,000 related to the Chipidea acquisition and a provision related to a change in estimate related to our research and development credits of $584,000. The estimated annual effective tax rate, before discrete items, of 38% in the first quarter of fiscal 2007 primarily consists of US federal and state taxes and foreign taxes on income earned in certain foreign jurisdictions and withholding taxes, offset in part by the availability of certain foreign tax credits and general business tax credits. The actual tax rate of 37% recorded in the first quarter of fiscal 2007 is lower than the calculated estimated annual effective rate of 38% due to discrete items such as tax benefit from employees' disqualifying dispositions of stock options. In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation 48,
